Citation Nr: 1820471	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  17-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a spine disability.  

2.  Entitlement to service connection for residuals of frostbite of the bilateral feet.  

3.  Entitlement to service connection for residuals of a groin injury.  

4.  Entitlement to service connection for a cardiovascular disability.  

5.  Entitlement to service connection for an abdominal aortic aneurysm at I3-4 level.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1953 to November 1954.  Thereafter, he had unverified periods of active duty for training and/or inactive duty training in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and December 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

During the course of this appeal, the Veteran has changed his accredited representative.  His current representative is noted on the first page of this action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  A current spine disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event.  

2.  A current disorder of either foot did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including cold exposure.  

3.  A current genitourinary disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event.  

4.  A current cardiovascular disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event.  

5.  An aortic aneurysm did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for the award of service connection for bilateral foot disabilities, claimed as residuals of frostbite, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for the award of service connection for a groin injury have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

4.  The criteria for the award of service connection for a cardiovascular disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

5.  The criteria for the award of service connection for an aortic aneurysm have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations for several of the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed genitourinary and cardiovascular disabilities.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination or opinion regarding these issues.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any evidence suggesting any link between these disabilities and service.  Nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also notes the record does not contain a complete set of the Veteran's service treatment records, as some of these records appear to have been destroyed in a 1973 fire at the National Personnel Records Center.  An April 2013 VA memorandum explained that the service treatment records were not complete and additional efforts to rebuild the file did not result in the location of additional records.  In cases where a veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service treatment records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Board also notes the Veteran has been awarded the Combat Infantry Badge, indicative of his participation in combat during service in Korea.  Pursuant to 38 U.S.C. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Spine disability

The Veteran seeks service connection for a spine disability.  He asserts he fell down a hill during service in Korea, injuring his back.  

As noted above, most of the service treatment records for the Veteran's active duty service from January 1953 to November 1954 are unavailable and presumed destroyed.  The Veteran was afforded a service separation examination in November 1954, however, and this is of record.  This examination is negative for any noted abnormalities or disabilities of the neck, back, or spine.  

In August 1970, the Veteran underwent physical examination for entrance into the Navel Reserves.  No abnormalities or disabilities of the back, neck, or spine were noted at that time.  On a concurrent report of medical history, he denied any history of back or neck pain.  He was found fit for acceptance into naval service.  A November 1971 periodic service examination was likewise negative for any noted abnormalities.  

Post-service medical treatment records indicate the Veteran was first diagnosed with and treated for a spinal disability in approximately 2010, more than 40 years after service separation.  The Veteran has current diagnoses of spinal spondylolysis and degenerative disc disease of the lumbosacral and cervical spine.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Board notes that no diseases or injuries of the spine were noted on the November 1954 service separation examination as well as subsequent August 1970 and November 1971 reserve physical examinations.  Based on this evidence, the Board concludes a current spinal disorder did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.  

On VA examination in April 2012, a VA physician diagnosed the Veteran with cervical spondylolysis and degenerative disc disease of the thoracolumbar spine.  Regarding the etiology of these disabilities, the examiner noted the Veteran's report of falling down a mountain during service in Korea, and striking his back on a tree.  Nevertheless, the examiner opined that it was less likely than not the Veteran's current disabilities of the neck and back are related to service or had their onset therein, as they were not noted on the service separation examination and he did not seek treatment for these disabilities for many years thereafter.  Competent evidence to the contrary has not been presented.  

As the competent evidence of record indicates a current spinal disorder did not have its onset during service, did not manifest to a compensable degree within a year thereafter, has not been chronic since service, and is not the result of an incident of service, service connection for a spine disorder must be denied.  

The Veteran has himself asserted that his spinal disorders result from injuries sustained in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current diagnoses of spinal disorders is not competent in the present case, because the Veteran is not competent to state that his current disorders resulted from in-service diseases or injuries.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of orthopedic disabilities and the various causes of such disorders, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

In support of his claim, the Veteran has also submitted several lay statements from friends and coworkers who have known him for many years post-service.  These parties state that the Veteran has reported on several occasions sustaining back, neck, groin, heart, and foot injuries during service.  The Board notes both that none of these parties purport to be medical experts and that none of them claim to have known the Veteran during service or within a few years of service separation; thus, their recitation of his medical history is based purely on the Veteran's own self-reported history and is not in and of itself competent and independent evidence of the etiology of these disabilities.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for any spine disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  



Residuals of frostbite of the bilateral feet

The Veteran seeks service connection for residuals of frostbite of the bilateral feet.  He asserts that he experienced frostbite of the feet during service in Korea, and seeks service connection for the same.  

As an initial matter, the Veteran has already been granted service connection for bilateral pes planus.  As such, the present claim will be considered as service connection for a bilateral foot disability other than pes planus, claimed as due to frostbite.  Rating the same disability under different diagnoses, known as pyramiding, must be avoided.  Separate ratings may, however, be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

As noted above, the Veteran's service treatment records are incomplete.  A November 1954 service separation examination is of record, however.  At that time, bilateral pes planus was noted.  He was not noted to have any other disabilities or abnormalities of the feet.  In August 1970, the Veteran underwent physical examination for entrance into the Navel Reserves.  No abnormalities or disabilities of feet were noted at that time.  On a concurrent report of medical history, he denied any foot trouble.  He was found fit for acceptance into naval service.  A November 1971 periodic examination was likewise negative for any noted foot abnormalities.  

Post-service medical treatment records indicate the Veteran was first diagnosed with and treated for a foot disability many years after service separation.  The Veteran has current diagnoses of bilateral pes planus.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Board notes that no diseases or injuries of the feet, other than the aforementioned bilateral pes planus, were noted on the November 1954 service separation examination as well as subsequent August 1970 and November 1971 reserve physical examinations.  Based on this evidence, the Board concludes a current disorder of either foot, other than pes planus, did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.  

A current disability is central to any service connection claim, and in the absence of competent evidence of any current cold injuries of the feet, service connection for such disorders must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the present case, the record does not reflect any current disabilities resulting from cold injury residuals of either foot, and service connection must thus be denied. 

The Veteran was afforded several VA examinations of his feet.  He gave a history of cold exposure on several occasions during service, especially during service in Korea.  Current symptoms included cold sensitivity, aching, tingling, and numbing.  On physical examination, the examiners noted the Veteran's skin was clear of rashes, edema, or lesions.  The final impression was of bilateral pes planus, according to the examiners.  No current residuals of bilateral frostbite of the feet were diagnosed.  

Likewise, the remainder of the medical evidence does not reflect a current diagnosis of any cold injury residuals of the feet at any time during the pendency of this appeal.  See McClain, 21 Vet. App. at 319.  While the Veteran has reported intermittent pain of the feet, pain, in and of itself, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  No examiner has stated that the reported pain results from or is due to an in-service cold injury.  

The Veteran has himself asserted that he has current disorders of the feet result from cold injuries sustained in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  

Lay testimony on the etiology of current diagnoses of bilateral foot disorders is not competent in the present case, because the Veteran is not competent to state that his current disorders resulted from in-service diseases or injuries.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433.  An opinion of etiology would require knowledge of the complexities of orthopedic and vascular disabilities and the various causes of such disorders, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

In support of his claim, the Veteran has also submitted several lay statements from friends and coworkers who have known him for many years post-service.  These parties state that the Veteran has reported on several occasions sustaining back, neck, groin, heart, and foot injuries during service.  The Board notes both that none of these parties purport to be medical experts and that none of them claim to have known the Veteran during service or within a few years of service separation; thus, their recitation of his medical history is based purely on the Veteran's own self-reported history and is not in and of itself competent and independent evidence of the etiology of these disabilities.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for any disorder of the feet resulting from in-service frostbite, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Groin injury

The Veteran seeks service connection for a genitourinary disability.  He asserts he fell down a hill during service in Korea, sustaining an injury to his groin.  

As noted above, most of the service treatment records for the Veteran's active duty service from January 1953 to November 1954 are unavailable and presumed destroyed.  The Veteran was afforded a service separation examination in November 1954, however, and this is of record.  This examination is negative for any noted abnormalities or disabilities of the genitourinary system.  

In August 1970, the Veteran underwent physical examination for entrance into the Navel Reserves.  No abnormalities or disabilities were noted at that time.  On a concurrent report of medical history, he denied any history of frequent or painful urination or any other genitourinary symptomatology.  He was found fit for acceptance into naval service.  A November 1971 periodic service examination was likewise negative for any noted genitourinary abnormalities.  

Post-service medical treatment records indicate the Veteran was first diagnosed with and treated for a genitourinary disability in approximately 2010, more than 40 years after service separation.  The Veteran has current diagnoses of hypogonadism, benign prostatic hypertrophy, an atrophic left testicle, chronic epididymoorchitis, and post-operative orchiectomy of the right testicle.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Board notes that no genitourinary diseases or injuries were noted on the November 1954 service separation examination as well as subsequent August 1970 and November 1971 reserve physical examinations.  Based on this evidence, the Board concludes a current genitourinary disorder did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.  

As the competent evidence of record indicates a current genitourinary disorder did not have its onset during service, did not manifest to a compensable degree within a year thereafter, has not been chronic since service, and is not the result of an incident of service, service connection for a groin disorder must be denied.  

The Veteran has himself asserted that he has a current genitourinary disability resulting from injuries sustained in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  

Lay testimony on the etiology of current diagnoses of genitourinary disorders is not competent in the present case, because the Veteran is not competent to state that his current disorders resulted from in-service diseases or injuries.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433.  An opinion of etiology would require knowledge of the complexities of genitourinary disabilities and the various causes of such disorders, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

In support of his claim, the Veteran has also submitted several lay statements from friends and coworkers who have known him for many years post-service.  These parties state that the Veteran has reported on several occasions sustaining back, neck, groin, heart, and foot injuries during service.  The Board notes both that none of these parties purport to be medical experts and that none of them claim to have known the Veteran during service or within a few years of service separation; thus, their recitation of his medical history is based purely on the Veteran's own self-reported history and is not in and of itself competent and independent evidence of the etiology of these disabilities.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for any genitourinary disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Cardiovascular disability

The Veteran seeks service connection for a cardiovascular disability and for an aortic aneurysm.  He asserts a cardiovascular disability and an aortic aneurysm had their onset during service, and service connection is therefore warranted.  

As noted above, most of the service treatment records for the Veteran's active duty service from January 1953 to November 1954 are unavailable and presumed destroyed.  The Veteran was afforded a service separation examination in November 1954, however, and this is of record.  This examination is negative for any noted abnormalities or disabilities of the cardiovascular system.  

In August 1970, the Veteran underwent physical examination for entrance into the Navel Reserves.  No cardiovascular abnormalities or disabilities were noted at that time.  On a concurrent report of medical history, he denied any history of chest pain or similar cardiovascular symptoms.  He was found fit for acceptance into naval service.  A November 1971 periodic service examination was likewise negative for any noted cardiovascular abnormalities.  

Post-service medical treatment records indicate the Veteran was first diagnosed with and treated for a cardiovascular in approximately 1998, more than 40 years after service separation.  The Veteran has current diagnoses of hypertension, arteriosclerotic heart disease, peripheral vascular disease, and an aortic aneurysm.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Board notes that no cardiovascular diseases or injuries were noted on the November 1954 service separation examination as well as subsequent August 1970 and November 1971 reserve physical examinations.  Based on this evidence, the Board concludes a current cardiovascular disorder did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.  

As the competent evidence of record indicates a current cardiovascular disorder did not have its onset during service, did not manifest to a compensable degree within a year thereafter, has not been chronic since service, and is not the result of an incident of service, service connection for a cardiovascular disorder and/or aortic aneurysm must be denied.  

The Veteran has himself asserted that he has a current cardiovascular disability resulting from injuries sustained in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  

Lay testimony on the etiology of current diagnoses of cardiovascular disorders is not competent in the present case, because the Veteran is not competent to state that his current disorders resulted from in-service diseases or injuries.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433.  An opinion of etiology would require knowledge of the complexities of cardiovascular disabilities and the various causes of such disorders, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

In support of his claim, the Veteran has also submitted several lay statements from friends and coworkers who have known him for many years post-service.  These parties state that the Veteran has reported on several occasions sustaining back, neck, groin, heart, and foot injuries during service.  The Board notes both that none of these parties purport to be medical experts and that none of them claim to have known the Veteran during service or within a few years of service separation; thus, their recitation of his medical history is based purely on the Veteran's own self-reported history and is not in and of itself competent and independent evidence of the etiology of these disabilities.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for any cardiovascular disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a spine disability is denied.  

Service connection for bilateral foot disabilities, claimed as residuals of frostbite, is denied.  

Service connection for a groin disability is denied.  

Service connection for a cardiovascular disability is denied.  

Service connection for an aortic aneurysm is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


